Citation Nr: 1828280	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, cognitive disorder, and polysubstance abuse disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from November   1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board reopened the previously denied service connection claim and remanded it for additional development in November 2016.  A Supplemental Statement of the Case (SSOC) was issued in March 2017.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A psychiatric disorder, to include PTSD, depression, dysthymic disorder, cognitive disorder, and polysubstance abuse disorder, was not present during the appellant's active service; a psychosis was not manifest to a compensable degree within the first post-service year; and the most probative evidence indicates that the appellant does not currently have any acquired psychiatric disability which is causally related to his active service or any incident therein.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  As this matter was first certified to the Board in December 2013, DSM-5 applies.

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, then his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (holding that the phrase "engaged in combat with the enemy" requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).  There is no evidence, nor is it contended, that the appellant engaged in combat with the enemy. 

For cases involving a claimed personal assault stressor, evidence from sources other than a veteran's service records may corroborate the account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Background

Service treatment records are negative for complaints, observations, or treatment regarding psychiatric problems.

The appellant's November 1976 separation examination was essentially normal.  Psychiatric examination was specifically noted to be normal.  On his November 1976 Report of Medical History, the appellant denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  He reported that he was in good health, but was currently receiving dental care.

A November 1976 letter states that the appellant's discharge was proposed due to lack of self-discipline, motivation, and aptitude.  An Army Captain stated that the appellant had proven that he was incapable of performing the duties of a clerk typist or any other type of duties except those that require no mental agility.  In July 1976, he received counseling about his job performance and was told that a marked improvement was expected.  He made so many typing errors that a routine job took weeks to accomplish.  He was allowed to attend prep high school during duty hours to improve himself, but was removed after nearly two months because he cut classes and was late.  Such incidents were not due to any constraints imposed upon him by his chain of command.  He received nonjudicial punishment in September 1976.  He received counseling on six occasions between July and October 1976.  He seemed to want to improve but did not have the ability.  The appellant was unable to complete additional routine tasks.  His attitude was noted to be declining rapidly and he had no desire for a change in field of training.

A November 1976 statement from the appellant notes that he believed he was not cut out for military life and should have gotten out a long time ago.

A December 1976 letter from the Department of the Army states that the reason for the appellant's separation was failure to maintain acceptable standards for retention.  He was discharged via the expeditious discharge program.

The appellant reported in a Statement in Support of Claim received in March 2008 that he could not complete his tasks as a clerk quickly enough, so he was discharged early.  In such statement, he attributed his difficulties in performing such tasks to back pain.

In a Statement in Support of Claim received in August 2009, however, the appellant's spouse reported that the appellant was harassed by his commanding officer, including being required to perform jobs that were not part of his military occupational specialty (MOS).  He also contended that the commanding officer was a racist, which was the reason for the harassment.  The appellant's spouse contended that such harassment caused mental anguish.  His commanding officer ordered him to retype duty rosters and simple letters over and over again.  The appellant believed that the commanding officer's actions were the cause of his early discharge.

In a Statement in Support of Claim received in October 2009, the appellant reported that he was mistreated by his commanding officer because he was African-American working in the same room as a Caucasian female clerk, and because she was a faster typist.  He reported that his commanding officer put him in school but was later told he was no longer allowed to finish his GED.  Thus, he turned to alcohol and drugs.  He was made to retype letters and documents when he made errors.  

The appellant was afforded a VA examination in January 2010.  The claims file was reviewed.  He had been treated for alcohol and cocaine dependency since the mid-1980s.  He had been diagnosed with cocaine and alcohol abuse previously.  He was diagnosed with dysthymic disorder in 2003 and had been prescribed medication for depression.  He was diagnosed with alcohol and cocaine dependence, currently in remission.  He did not meet the criteria for a diagnosis of PTSD because his claimed stressor, repeated harassment of by a superior officer, did not meet DSM-IV criteria as a traumatic event.  Such criteria require that a person experience, witness, or be confronted with an event that involved actual or threatened death or serious injury or threat to the physical integrity of the self or others.

In the February 2010 rating decision, the RO conceded that the appellant's claimed stressor of being forced to type rosters and letters repeatedly occurred.

In November 2010, Dr. K.E.S. diagnosed the appellant with dementia syndrome secondary to alcohol abuse.  It was noted that the appellant was compromised cognitively and that the appellant has caused brain damage by the chemical abuse pattern.

During a May 2011 psychology assessment, the appellant reported that "people had it out" for him in the military, he was "attacked by 19 people" when a woman he was dating was dating someone else, a cab driver made a sexual advance towards him in the military, and that he was physically and verbally abused while in the military.  Childhood physical abuse was also noted.

In a statement received in September 2011, he reported experiencing personal trauma when he was assaulted on Christmas leave following boot camp.  He contended that such caused him to develop PTSD.

In a statement received in November 2011, the appellant reported that he was walking down an alley in December 1975 while on leave when he was approached by at least 10 men with guns and sticks.  He was beaten and shot at by such men.  He was able to reach the main street and run away.  He stated that he had never been the same since.  He told his brother about the incident shortly after it occurred, along with members of his command once he returned to basic raining.  However, no formal report was made.

In a statement received in December 2011, the appellant's brother reported that the appellant told him about being assaulted in December 1975 a day or two after it had occurred.

The appellant was afforded a VA examination in April 2012.  The claims file was reviewed.  He did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  He was however, diagnosed with cognitive disorder, not otherwise specified, polysubstance abuse, and dysthymic disorder.  Cognitive disorder was of uncertain etiology, but there was a long history of polysubstance dependence and multiple minor head injuries.  The appellant's polysubstance abuse was noted to be in early sustained remission, per patient report.  No traumatic brain injury had been diagnosed, but there was a remote, childhood history of blows to the head but without known loss of consciousness or posttraumatic amnesia.  Some organic brain damage was likely due to prolonged drug and alcohol abuse.

The appellant reported an incident in which a group of men assaulted him while he was on leave for Christmas after boot camp.  His report of the number of men involved was noted to have varied.  He told his brother and his family, but did not report it to the police because he was going back to the Army anyway.  He thought that he may have told his drill sergeant.  No records of the event existed, save for a recent letter from the appellant's brother who was allegedly told of the event shortly after it was supposed to have occurred.  Such was noted to be adequate to support a diagnosis of PTSD; however, it was not related to fear of hostile military or terrorist activity because a jealous ex-boyfriend of his then-current girlfriend and his "gang" were the ones involved.  The appellant reported an attempted sexual assault by a cab driver at Fort Leonard Wood.  Such had only been reported one other time, which was recent.  Such was adequate to support a diagnosis of PTSD but was not related to fear of hostile military or terrorist activity.  The appellant also reported constant unfair harassment by noncommissioned officers while on duty as a unit clerk.  Such was not sufficient to support a diagnosis of PTSD.

The examiner noted that the appellant's claims of stressors had been inconsistent.  He only reported harassment by superiors in his original PTSD claim.  However, a review of his service records revealed that he was intellectually and motivationally unable to perform the duties of a unit clerk, even at a minimal level, and was given an "expeditious" discharge.  When the appellant reapplied for service connection, he reported an alleged assault.  A report of an attempted sexual assault was added later.  The appellant thought that he had perhaps told his drill sergeant about the result.  The VA examiner stated that it was not clear that any of the reported events actually occurred.  Service treatment records indicated that he was not harassed, but his superior tried to get him to improve his performance of tasks, such as typing, to an acceptable level.  However, because he failed to do so, they allowed him to separate with an honorable discharge after one year of a four-year enlistment.  The appellant's main problem was noted to be drugs and alcohol, the use of which damaged his brain.  During the examination, the appellant was totally unable to describe any symptoms he might have as part of his claimed PTSD, but kept going back to "causal" incidents when asked.  He appeared to have dysthymia stemming from his unhappy circumstances: history of drug abuse, failed relationships, unemployment, public housing, and financial dependence.  The appellant did not meet the criteria for PTSD, nor did the examiner find the claimed stressors credible.

The appellant was afforded a VA examination in February 2017.  The claims file was reviewed.  The examiner noted that the appellant's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  He was, however, diagnosed with major neurocognitive disorder with behavioral disturbance due to Wernicke-Korsakoff/polysubstance abuse and vascular risk factors.  The VA examiner opined that it was less likely than not that he appellant's neurocognitive disorder was causally related to his active service.

It was observed that the appellant's presentation during examination was consistent with a diagnosis of advanced major neurocognitive disorder due to a combination of vascular risk factors and a long history of polysubstance abuse.  The appellant had been diagnosed with dementia via neuropsychological assessments in 2010 and 2012.  The examiner observed that there was no evidence of mental health treatment while on active duty.  The appellant went through detoxification and rehabilitation at a VA Medical Center and had one relapse prior to detoxification in 2010-12.  He has since been abstinent from all alcohol and illicit substances.  The appellant had a long history of alcohol, cocaine, and cannabis abuse, which resulted in a 2010 diagnosis of major neurocognitive disorder.  Alcohol and cannabis abuse began at age 14 or 15 and became problematic at age 16, prior to his active service.  Cocaine use began at age 22 and became problematic at age 26, following separation.  Thus, the examiner opined that it was less likely than not that the appellant's alcohol or drug use were caused by, or the course of use was exacerbated by, his active service.

The appellant's first reported stressor was that he was harassed by a Caucasian commander because he was an African-American soldier.  He was a clerk and reportedly forced to repeatedly retype the same work.  The examiner noted that military personnel records indicated that he was counseled regarding his poor typing skills and given several opportunities to improve.  The appellant stated that his response to the stressor was that he felt singled out due to his race.  The examiner noted that such stressor was not adequate to support a PTSD diagnosis.  

The second previously-reported stressor was that the appellant was chased, assaulted, and shot at by unknown men during boot camp.  However, during the February 2017 examination, the appellant was asked several times if he had been harmed in any way, or treated badly, while on active duty.  He responded "no" on each occasion.  The appellant denied that this event ever happened.  When specifically asked if any had shot at the appellant or if he had been in any kind of a loaded weapon scenario, the appellant responded "no."

The final previously-reported stressor was that the appellant experienced an attempted sexual assault by a cab driver at Fort Wood.  However, the appellant was specifically asked about assault during the examination and denied a personal sexual assault history.

The examiner noted that the appellant's VA medical records were negative for a diagnosis of, or treatment for, PTSD.  All treatment has been since the mid-1980s and has been for alcohol and drug abuse.  It was noted that, in 1994, the appellant reported that he had "lost everything" due to his alcohol and drug abuse.  During this course of his VA treatment, he has been diagnosed with substance-induced major neurocognitive disorder, persistent, and polysubstance abuse in remission.

The examiner noted that the appellant had positive depression screens in 2008 and 2009.  At such times, the appellant's alcohol use score was 9, which the examiner explained was positive for abuse.  Thus, the examiner opined that the appellant's mood disorder was comorbid with alcohol abuse and might have been considered a mood disorder secondary to such abuse.  A 2010 PTSD screen and all future depression screens were negative.  At the time of his second neuropsychological assessment in 2012, the appellant's BDI-2 score was 23, which was moderate.  At such time, he had regained sobriety and indicated that he was aware of his cognitive deficits.  The examiner explained that there was no evidence that the appellant currently experienced a mood disorder or chronic anxiety.  He had only taken one dose of lorazepam since discharge from inpatient treatment in November 2016.  

The VA examiner noted that the appellant's major neurocognitive disorder secondary to vascular risk factors, combined with a long history of polysubstance abuse, had been substantiated by two full neuropsychological examinations in 2010 and 2012.

With respect to PTSD, the examiner observed that the appellant's claimed stressors had changed over the years.  Sometimes he reported being attacked in an alley after boot camp, while on other occasions he reported being shot at in the military.  However, during the instant examination, the appellant definitively replied, on multiple occasions, that he had not been harmed or hurt while on active duty.  The only complaint he had was that he was "overworked" by "a lady."  The examiner concluded that such reference was to his claim that a Caucasian commander was prejudiced against the appellant.  The VA examiner reviewed the appellant's service personnel records and noted that the appellant received counseling regarding his inability to meet minimum performance standards as a clerk, was given opportunities for remediation, and received an expeditious discharge for "failure to maintain acceptable standards for retention."  There was no evidence, aside from the appellant's lay contentions, of racial prejudice or abuse in the military record.  The appellant's contemporaneous response to the discharge included a statement that he should have left the military earlier because it was not for him.  

The appellant denied being shot at or having had any sexual advances made toward him while on active duty.  He reiterated that no one hurt him in any way.  Thus, the VA examiner opined that the stressors noted in the January 2010 and April 2012 examination reports were not credible.

IV.  Analysis

Upon reviewing the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

As an initial matter, the Board observes that the appellant has reported multiple in-service incidents which he contended caused the development of a psychiatric disorder.

As noted supra, the appellant's claimed stressor of being forced to retype rosters and letters repeatedly has been conceded as having occurred.  See February 2010 rating decision.  However, the Board finds that the appellant's reports of being attacked by multiple people in an alley after boot camp, being shot at in the military, and a cab driver making a sexual advance at him, while competent, are not credible.  

This has not escaped the attention of the January 2010, April 2012, and February 2017 VA examiners, who observed the inconsistencies in the appellant's reports.  The February 2017 VA examiner specifically asked the appellant, on numerous occasions, about physical assaults and sexual harassment while on active duty and the appellant responded in the negative on each occasion.  The Board affords these explicit denials regarding whether the incidents occurred greater probative weight than his previous inconsistent reports.

With respect to his claim of harassment by a superior officer, in part due to race, the Board finds that the contemporaneously-created military records, and the appellant's own 1976 statement, to be of greater probative weight than the appellant's remote recollections regarding whether such harassment occurred.  It is conceded that the appellant had to repeatedly retype documents; however, the military personnel records indicate that the appellant had to retype such documents because he made too many errors and could not perform the tasks required of a clerk to an adequate degree.  He was given counseling on many occasions and still could not perform his tasks. Thus, he was given an early discharge, one year into a four-year enlistment.

Although the appellant contended on multiple occasions that his commanding officer was a racist who harassed him, including by making him repeatedly retype documents, the Board observes that the February 2017 VA examiner noted that there was no evidence, aside from the appellant's lay contentions, of racial prejudice or abuse in the military record.  The Board has reviewed the claims file and concurs.  Further, these recent contentions conflict with the appellant's prior statements.  In March 2008, the appellant reported that he was unable to complete his tasks as a clerk quickly enough, which was why he received an early discharge.  He also stated in November 1976 that he believed he was not cut out for military life.  

The Board finds that it is more likely that the appellant being forced to retype documents repeatedly was due to his admitted inability to perform his tasks in a timely, accurate manner rather than due to racial prejudice.  Further, the appellant's prior inconsistent statements regarding whether other incidents occurred while he was on active duty cast doubt upon his other contentions regarding his in-service experiences.  See e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Even if such the appellant were subjected to racial prejudice while in service, the award of service connection for an acquired psychiatric disorder would still not be warranted as (a) such a stressor was found by the examiners to be insufficient to support a PTSD diagnosis; and (b) there is no positive medical opinion regarding a nexus between such reported incidents and a currently-diagnosed disorder.

The appellant has not been diagnosed with PTSD under DSM-IV or DSM-5 criteria at any point during the period on appeal.  

The January 2010 VA examiner diagnosed him with alcohol and cocaine dependence, currently in remission, and explained that the criteria for a DSM-IV diagnosis for PTSD were not met because the stressor of repeated harassment by a superior officer did not meet the criteria for a traumatic event.  In November 2010, the appellant was diagnosed with dementia syndrome, secondary to alcohol abuse.  The April 2012 VA examiner explained that the appellant did not meet the criteria for a DSM-IV diagnosis of PTSD and that the examiner did not find the appellant's reported stressors credible.  The examiner noted that the appellant's main problem was brain damage from the use of drugs and alcohol.  The February 2017 VA examiner noted that the appellant did not meet DSM-5 criteria for a PTSD diagnosis.  

The Board finds that the VA examination reports, particularly the February 2017 report, highly probative as to whether the appellant meets the applicable criteria for a PTSD diagnosis during the period on appeal.  Such were based upon examinations of the appellant and reviews of the claims file, and they are accompanied by highly probative rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no probative evidence of record indicating a PTSD diagnosis in accordance with the applicable criteria.  

With respect to an acquired psychiatric disorder other than PTSD, the examiners provided sound rationales as to why his diagnosed disorders were not incurred in or causally related to his active service.  The April 2012 VA examiner explained that the appellant's dysthymic disorder was more likely related to his post-service problems, including drug abuse, failed relationships, unemployment, public housing, and financial dependence.  His main problem was noted to be from brain damage from alcohol and drug abuse.  

The February 2017 VA examiner noted prior diagnoses of substance-induced major neurocognitive disorder, persistent, and polysubstance abuse in remission.  The examiner explained that the appellant's positive depression screens indicated that his mood disorder was comorbid with alcohol abuse and might have been considered a mood disorder secondary to such abuse based upon his high alcohol use scores concurrent with the depression screens.  Thus, any mood disorder was more likely related to substance abuse.  The February 2017 VA examiner explained that the appellant's advanced major neurocognitive disorder was due to vascular risk factors and a long history of polysubstance abuse.  The Board finds the February 2017 VA examiner's opinion highly probative.  Id.  There is no indication, nor is it contended, that the appellant's substance abuse disorder is causally related to his active service. 

The Board has considered the appellant's lay history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VA examination reports to be of greater probative weight than the appellant's lay assertions. 

The Board emphasizes that the outcome of this matter would not change whether DSM-IV or DSM-5 criteria were used for the diagnosis of the appellant's psychiatric disorder.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


